Citation Nr: 1719378	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for avascular necrosis of the right hip, to include as secondary to service-connected sinusitis. 

2. Entitlement to service connection for avascular necrosis of the left hip, to include as secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on periods of active duty that ended in April 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2013, the Veteran was afforded a videoconference hearing with the undersigned Veterans Law Judge.

In February 2015, the Board remanded the claims for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's avascular necrosis of the right and left hips is not etiologically related to his active service or service-connected sinusitis.


CONCLUSIONS OF LAW

1. The criteria for service connection for avascular necrosis of the right hip have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for avascular necrosis of the left hip have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that his current avascular necrosis of the right and left hips were caused by corticosteroids used to treat his service-connected sinusitis.

The Veteran's private treatment records show that he is diagnosed with avascular necrosis of the right and left hips.

The Veteran's service treatment records do not show any complaints of or treatment for hip conditions.

The Veteran was afforded VA medical opinions in April 2012 and April 2015. The examiner opined that it was less likely than not that the Veteran's avascular necrosis of the right and left hips was caused or aggravated by the Veteran's active military service or treatments for his service-connected sinusitis. The examiner stated that long-term corticosteroid use and alcoholism were common causes for avascular necrosis. However, she stated that there was no known risk with the limited use of corticosteroids. The examiner noted that the Veteran stated he drank quite a bit when he was younger. The examiner noted that there was no evidence that the Veteran had long-term or excessive use of steroids for his service-connected sinusitis. She noted that there was one use of steroids by the Veteran during service for sinusitis. She also stated that the Veteran was not diagnosed with avascular necrosis until more than two years after separation from service. The examiner further opined that the Veteran's avascular necrosis was not aggravated by his service-connected sinusitis. She stated that because there was no evidence of long-term or high-dose corticosteroid use, there was no evidence of aggravation. 

The Veteran submitted a May 2011 private medical opinion by Dr. B.B. The entirety of Dr. B.B.'s opinion is that the Veteran has had "bilateral hip avascular necrosis [secondary] to steroid usage." Dr. B.B. then notes the current state of the Veteran's avascular hip necrosis. 

The April 2012 and April 2015 VA examiner addressed Dr. B. B.'s opinion but stated that it was not supported by current medical evidence and there was no rationale accompanying the opinion. 

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992). The Court has found that a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 

Dr. B.B.'s opinion does not lay out the facts upon which it is based or provide any rationale. Therefore, the Board finds that this conclusory opinion is not entitled to the same weight as the thorough and supported April 2012 and April 2015 VA medical opinions. 

The Board acknowledges the Veteran's assertions that his avascular necrosis of the right and left hips is due to treatment of his service-connected sinusitis. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to make a complicated medical opinion such as the etiology of a hip disorder. As such, the Board assigns no probative weight to the Veteran's assertions that his avascular necrosis of the right and left hips is due to treatment of his service-connected sinusitis.

The Board also acknowledges that in November 2011, the Veteran submitted an extract from the Mayo Clinic noting that taking "high doses" of corticosteroids for "long periods of time" was one of the two most common risk factors in the development of avascular necrosis. However, this treatise only provided general information with respect to the relationship between avascular necrosis and corticosteroid use and is not specific to the facts of his case. Thus, such document is entitled to little probative weight as it does not address the specific relationship of the Veteran's diagnosed avascular necrosis of the bilateral hips and his use of corticosteroids for treatment of his service-connected sinusitis. 

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach a level of equipoise with regard to the nexus element of service connection. See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claims. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for avascular necrosis of the right hip is denied. 

Service connection for avascular necrosis of the left hip is denied. 



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


